Citation Nr: 0328991	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle fracture, claimed a secondary to the service-connected 
left foot injury.  

2.  Entitlement to a rating in excess of 10 percent for a 
left foot injury with congenital shortening of the first 
metatarsal bone and mild hallux valgus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from June 1970 to March 
1980, and from October 1980 to October 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied an increased rating for the veteran's left foot 
disability.  She responded with a timely Notice of 
Disagreement, and subsequently perfected an appeal of this 
issue.  

In a May 2002 rating decision, the veteran was denied service 
connection for residuals of a left ankle fracture, claimed as 
secondary to her service-connected left foot disability.  She 
responded with a timely Notice of Disagreement, and 
subsequently perfected an appeal of this issue as well.  

In December 2002, the veteran testified before the 
undersigned Veterans Law Judge.  At this hearing, she stated 
that her left hip had become painful due to modifications in 
her gait made necessary by her left foot disability.  This 
statement constitutes an informal claim for service 
connection for a left hip disability, and should be afforded 
appropriate action by the RO.  

The issue of an increased rating for a left foot injury will 
be adjudicated by the Board at this time, and the issue of 
service connection for residuals of left ankle fracture will 
be the subject of the remand to follow this decision.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's left foot injury is characterized by pain, 
decreased range of motion of the toes, and a normal gait.  


CONCLUSION OF LAW

The criteria for an award in excess of 10 percent rating for 
a left foot injury, with congenital shortening of the first 
metatarsal bone and mild hallux valgus, are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5279-5284 
(2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the September 2002 
Statement of the Case, the various Supplemental Statements of 
the Case, and May 2001 and October 2001 RO letters to the 
veteran notifying her of the VCAA, she has been advised of 
the laws and regulations governing the claims on appeal and 
the evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that she 
receives medical care at the VA medical center in Mountain 
Home, TN, and these records have been obtained.  Private 
medical records have also been obtained from the Abingdon 
Foot and Ankle Clinic, the Wellmont-Bristol Regional Medical 
Center, Appalachian Orthopedic Associates, and J.R.T., M.D.  
The veteran has not otherwise identified any additional 
evidence not already associated with the claims folder that 
is obtainable.  She has also been afforded recent VA medical 
examinations in conjunction with her claim.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the Court of Appeals for the Federal Circuit held 
that VA cannot deny a claim without giving the claimant one 
year to submit any requested evidence or information.  In an 
October 2001 RO letter to the veteran, she was incorrectly 
informed that she had only "60 days from the date of this 
letter" to submit additional evidence requested by the RO.  
Despite being misinformed by the RO regarding the time limit 
within which the veteran could submit additional evidence, 
she appears not to have been dissuaded from submitting such 
evidence more than 60 days after receipt of the October 2001 
letter.  Specifically, the veteran submitted additional 
evidence in July and August 2002, and in June 2002 referred 
the VA to additional medical treatment records that were 
subsequently obtained.  Thus, the incorrect notice within the 
RO's October 2001 VCAA notification letter has not negated 
the veteran's right to submit additional evidence up to one 
year after it is requested by the VA.  See 38 U.S.C.A. 
§ 5103(b) (West 2002).  For all the reasons noted above, her 
appeal is ready to be considered on the merits.  

The veteran seeks an increased rating for her left foot 
disability.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2003).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2003).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2003).  

The veteran's service-connected left foot disability is 
currently rated as 10 percent disabling under Diagnostic Code 
5284, for other foot injuries.  This Code provides for a 10 
percent rating for moderate impairment, a 20 percent rating 
for moderately severe impairment, and a 30 percent rating for 
severe impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2003).  

The veteran underwent VA medical examination in May 2001, at 
which time she reported chronic pain, exacerbated by use, of 
the left foot.  She denied any surgery of the left foot, and 
she did not report using a walker, cane, or similar 
assistance device.  On physical evaluation, the veteran 
walked without any apparent limping or discomfort.  
Examination of the left foot revealed no evidence of 
swelling, edema, deformity, or signs of acute inflammation.  
Tenderness was reported on palpation of the distal end of the 
metatarsal bone.  She could wiggle her toes freely without 
discomfort.  Range of motion of her left ankle was within 
normal limits.  No deficits in sensation or neurovascular 
function were noted.  A recent MRI study of the left foot was 
within normal limits, with the exception of a probable area 
of osteopenia around the cuneiform bones.  No evidence of 
acute inflammation or soft tissue swelling was seen.  A March 
2000 x-ray of the left foot was negative for evidence of 
fracture, dislocation, or soft tissue abnormality.  However, 
a small spur of the calcaneal bone was observed.  The final 
diagnosis was of a history of trauma to the left foot, with a 
general medical examination and x-rays within normal limits.  
The examiner further stated that the examination of the 
veteran's foot was unremarkable, as were the x-rays and MRI 
study.  The examiner could find no objective cause of the 
veteran's pain and discomfort of the left foot.  

Outpatient treatment records from the Mountain Home VA 
medical center reveal complaints of left foot pain, 
exacerbated by use.  Medication and injections did not 
relieve the veteran's pain.  Physical evaluation in August 
2000 revealed tenderness on palpation of the foot, with no 
evidence of masses or other abnormalities.  Both passive and 
active range of motion was full.  Strength of the foot was 
within normal limits, but touch sensation was decreased.  
Vibration sensation was within normal limits.  No muscle 
atrophy of the left foot or calf was observed.  Her gait 
favored her right foot, with some pronation of the left foot 
while walking.  Babinski and Romberg's signs were negative.  
X-rays revealed no bony or soft tissue abnormalities.  The 
final impression was of left foot and ankle pain, possibly 
due to plantar fasciitis or fibromyalgia syndrome.  

When the veteran was seen again in June 2002, she had reduced 
flexion in all toes of the left foot, and strength of the 
left foot was decreased on all movements.  She was instructed 
to follow a home exercise program to strengthen her left foot 
and ankle.  

The veteran has also received private medical care from 
various providers.  When she was initially examined in 
October 2000, the veteran reported a history of chronic left 
foot pain.  On physical examination, she was negative for 
edema, erythema, or ecchymosis.  Sensation was intact on the 
left, and pedal strength was +5/5.  Some pain was noted on 
range of motion of the metacarpophalangeal joint.  Left 
plantar fasciitis was diagnosed.  In July 2001, the veteran 
slipped and fell, fracturing her left ankle.  She was 
hospitalized at that time and her ankle fracture was 
surgically corrected, followed by a course of outpatient care 
and physical therapy.  When the veteran was seen again in May 
and June 2002, she had pain of the left foot and ankle, but 
was able to walk on her own and did not require a brace.    

Based on the above, the preponderance of the evidence is 
against a 20 percent disability rating for the veteran's left 
foot disability.  On VA examination in May 2001, the 
veteran's left foot was described as "unremarkable," and 
the examiner could find no objective cause of the veteran's 
chronic left foot pain.  VA outpatient treatment records also 
reveal a normal gait, and no bony or soft tissue 
abnormalities of the left foot, based on X-ray.  While some 
decreased foot strength and range of motion of the toes was 
noted in 2002, no functional impairment was noted, other than 
pain.  Likewise, her private treatment records reveal reports 
of chronic left foot pain, but no strength or sensory 
deficits.  Overall, the preponderance of the evidence is 
against a finding of moderately severe impairment, for which 
a 20 percent rating would be warranted.  

The Board has also considered other diagnostic criteria for 
disabilities of the feet; however, the medical evidence does 
not suggest evaluation of the veteran's disability under a 
different Diagnostic Code is warranted.  The medical record 
does not establish pes planus, pes cavus, or malunion or 
nonunion of the tarsal or metatarsal bones, or disability 
similar thereto, as would warrant evaluation under other 
criteria for foot disabilities.  See 38 C.F.R. §§ 4.20, 
4.71a, Diagnostic Codes 5276-5284 (2003).  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service-
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's left foot disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself.  The veteran has been a housewife since service 
separation, but has not demonstrated that her left foot 
disability prevents her from obtaining or maintaining gainful 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that her service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, a disability rating in excess of 10 percent 
for the veteran's service-connected left foot injury is not 
warranted.  Because the preponderance of the evidence is 
against an award of an increased rating for the veteran's 
service connection left foot injury, the benefit of the doubt 
doctrine is not applicable, and the veteran's appeal is 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the veteran's service-connected left foot injury with 
congenital shortening of the first metatarsal bone and mild 
hallux valgus is denied.  


REMAND

The veteran seeks service connection for residuals of a left 
ankle fracture, which she claims is secondary to her service-
connected left foot injury.  Service connection may be 
awarded for any disability that is due to or the result of a 
service-connected disability.  38 C.F.R. § 3.310 (2003).  
Service connection may also be awarded for a nonservice-
connected disability that is aggravated by a service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  In the present case, the veteran has presented a 
June 2002 written statement from her private physician 
suggesting her left foot injury "could very well have 
contributed to the [veteran's left ankle] fracture."  
However, the VA has not yet obtained a VA medical opinion 
regarding the medical nexus, if any, between the veteran's 
left foot and left ankle injuries.  The VA has a statutory 
obligation to afford the veteran a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the pending claim.  
38 U.S.C.A. § 5103A (West 2002).  

Therefore, in light of the above, this claim is remanded for 
the following additional development:

1.  The veteran should be scheduled for a 
VA orthopedic examination for evaluation 
of her left ankle disability.  The 
examiner should review the claims file 
prior to his/her examination of the 
veteran.  Specifically, the examiner 
should review the private medical 
treatment records of the veteran's left 
ankle disability (marked with yellow 
'post-it' notes labeled "left ankle 
treatment").  All indicated special 
studies should be accomplished.  After 
examining the veteran, the examiner 
should address the following questions:  
a) Does the veteran have any current 
disability of the left ankle?  
b) For any left ankle disability 
identified above, is it likely, as likely 
as not, or unlikely that such a 
disability is due to or the result of her 
service-connected left foot injury with 
congenital shortening of the first 
metatarsal bone and mild hallux valgus?  
(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.)
c) If her left ankle disability is 
not due to or the result of her left foot 
disability, is it likely, as likely as 
not, or unlikely that her service-
connected left foot disorder causes 
additional left ankle disability?  
The medical basis for all opinions 
expressed should be provided.  

2.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should again 
consider the veteran's claim for service 
connection for a left ankle disability in 
light of the additional evidence added to 
the record.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



